The Chancellor.
This is an application for alimony pendente lite, and counsel fee. The complainant files his bill for a decree annulling the marriage between him and the defendant. He, of course, admits a marriage de facto. He alleges that he was compelled, by duress, to enter into the contract. The fact that he is before this court denying the validity of the marriage, and in this proceeding seeking to annul it, is not, of itself, enough to - relieve him from the support of the defendant pendente lite; for, as before stated, he admits that there was a de facto marriage, which is still subsisting. North v. North, 1 Barb. Ch. 241. The defendant, by her answer, denies any participation in, or knowledge of, the alleged duress, or of the existence of it; but declares that she understood at the time that the marriage was wholly voluntary on the part of the complainant. There will be an allowance of five dollars a week for ad interim alimony, with a counsel fee of one hundred dollars.